MEMORANDUM *
Rickey Calhoun appeals dismissal on the pleadings of his 42 U.S.C. § 1983 suit. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. A prosecutor is entitled to absolute immunity from damages under § 1983 “when performing the traditional functions of an advocate.” Kalina v. Fletcher, 522 U.S. 118, 131, 118 S.Ct. 502, 139 L.Ed.2d 471 (1997). The prosecuting attorney, Jeffrey Dernbach, engaged in the traditional functions of an advocate when he filed a declaration with the court to modify a sentence that exceeded the statutory maximum. He acted in his role as a lawyer, rather than as a complaining witness, when he reported to the court regarding communication with defense counsel. See id. at 129, 118 S.Ct. 502. Accordingly, Mr. Calhoun’s claims are barred by the doctrine of prosecutorial immunity.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except provided by 9th Cir. R. 36-3.